Citation Nr: 0621294	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-36 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to an increased rating for duodenal ulcer, 
evaluated as 40 percent disabling.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, status post rectal carcinoma.  

3.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased rating 
for duodenal ulcer.  The veteran was also denied entitlement 
to  compensation under 38 U.S.C.A. § 1151 for residuals, 
status post rectal carcinoma and service connection for 
hypertension, in January 2003.  

In July 2005, the veteran raised a claim for a temporary 
total rating based on hospitalization for the service-
connected duodenal ulcer.  The RO has not adjudicated this 
issue.  The issue is referred to the RO for appropriate 
action.

The issue of entitlement to an increased rating for duodenal 
ulcer being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1951 to April 1953.  

2.	On April 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, that a withdrawal of his appeal for entitlement to  
compensation under 38 U.S.C.A. § 1151 for residuals, status 
post rectal carcinoma and service connection for 
hypertension, is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant for entitlement to  compensation under 38 U.S.C.A. 
§ 1151 for residuals, status post rectal carcinoma and 
service connection for hypertension, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant  
has withdrawn his appeal for entitlement to  compensation 
under 38 U.S.C.A. § 1151 for residuals, status post rectal 
carcinoma and service connection for hypertension, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to  compensation under 38 U.S.C.A. 
§ 1151 for residuals, status post rectal carcinoma and 
service connection for hypertension, is dismissed.





REMAND

The veteran and his representative contend, in essence, that 
the veteran's duodenal ulcer is more severe than the current 
evaluation reflects.  The veteran claims that he has had 
ulcer bleeding, anemia, diarrhea, vomiting, and other 
symptoms related to his duodenal ulcer.  

A review of the record reveals that the veteran was sent a 
VCAA letter in August 2002 to inform him of what was needed 
to support a service connection claim.  However, the 
veteran's claim at that time and still is a claim for an 
increased rating.  He was not informed in the letter of what 
the evidence must show in order to support his claim for an 
increased rating claim.  The RO should send the veteran a 
letter informing him of the evidence he needs to substantiate 
his claim in this regard.  

Additionally, the veteran underwent VA examinations in 
connection with this claim in September 2002 and again, in 
April 2005.  Unfortunately, neither of the examination 
reports indicated, in pertinent part, the level of severity 
of the veteran's service-connected duodenal ulcer condition.  
The medical evidence of record indicates that the veteran has 
weight loss on and off during the appellate period, anemia, 
vomiting and diarrhea.  Unfortunately, the veteran also 
suffers from rectal cancer and prostate cancer, for which he 
is not service-connected.  It is not clear from the record 
whether his impairment of health is related to his service-
connected duodenal ulcer condition or whether it is related 
to his nonservice-connected conditions.  This should be noted 
for the record by an examiner prior to final adjudication of 
the claim.  Further, the veteran should undergo additional 
gastroenterology examination  in order that the evaluation of 
the veteran's duodenal ulcer is fully informed.  See Green v. 
Derwinski 1 Vet. App. 121, 124 (1991).  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Additionally, this notice must include notice of the 
type of evidence necessary to receive a higher disability 
rating, as well as notice of the type of evidence necessary 
for the assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to what the information or 
evidence needs to show to establish an 
increased rating claim.  Inform the 
veteran of what is needed to assign an 
effective date in the event that a higher 
rating is granted.  See Dingess/Hartmann 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be provided a VA 
gastroenterology examination.  All 
indicated studies should be performed.  
The examiner should review the claims 
folder prior to examination of the 
veteran.  The examiner should state 
whether the veteran has periodic 
vomiting, recurrent hematemesis or melena 
with manifestations of anemia and weight 
loss which is productive of definite 
impairment of health due to the service-
connected duodenal ulcer as opposed to 
the nonservice-connected rectal and/or 
prostate cancer.  A rationale should be 
provided for any opinion given.  

3.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the veteran, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


